Title: From Thomas Jefferson to Craven Peyton, 20 September 1803
From: Jefferson, Thomas
To: Peyton, Craven


          
            
              Dear Sir
            
            Monticello Sep. 20. 03.
          
          According to the settlement of interest made by you, and mentioned in your last letter to be sixty four pounds, I now inclose you an order on Gibson & Jefferson for that sum, to wit two hundred & thirteen & a third dollars, which closes the paiments principal & interest for all the lands & interests of the Henderson family hitherto bought. it is payable in 30. days which is as early as I could make it, having to remit the funds after I get to Washington. Accept my friendly salutations
          
            
              Th: Jefferson
            
          
        